DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 4, 6, 9-48 have been canceled. Claims 49-65 have been added. Claims 1, 2, 5, 7, 8, 49-65 are pending and under consideration. 
Applicant's arguments filed 6-14-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Interpretation
The only genome in which endogenous CH1, CH2, and CH3 are replaced with human sequences as required in claim 1 is in Fig. 1A, #8. Accordingly, the replacement of “endogenous [ ] CH2 [ ] domains” in claim 1 appears to require replacing both endogenous g2a and g2b. 
Claim Objection
The replacements in claim 1 require clarification because endogenous CH1, CH2, and CH3 are not simply replaced with human CH1, CH2, and CH3 as claimed. The endogenous g1 (CH1) (Fig. 1A1) is replaced with hCH4 (Fig. 1A3); endogenous g2a (Fig. 1A3) is replaced with hCH1 (Fig. 1A1); endogenous g2b (Fig. 1A1) is replaced with hIgG2 (Fig. 1A8); endogenous CH3 (Fig. 1A1) is replaced with hCH3 (Fig. 1A5). Comparing Fig. 1A1 to Fig. 1A8, the mouse has a genome comprising a replacement of endogenous immunoglobulin G (IgG) heavy chain constant 1 (CH1), heavy chain H2), and heavy chain constant 3 (CH3) domains with a nucleic acid sequence encoding human IgG CH1, CH2, and CH3 domains, wherein the mouse functionally expresses a humanized IgG antibody comprising the human IgG CH1, CH2, or CH3 domains
Use of Ig heavy chain Cγ2a in claim 5 in context of IgG CH2 and IgG CH3 in claim 1 is confusing. If claim 5 is intended to further limit the IgG CH2 in claim 1, then claim 5 should clearly refer to the CH2 domain in claim 1. This is especially unclear when claim 1 already appears to require replacing Cγ2a (g2a) and Cγ2b (g2b) domains (see claim interpretation). 
Likewise, use of Ig heavy chain Cμ, Cδ, Cγ2, and Cγ4 in claim 7 in context of IgG CH2 and IgG CH3 in claim 1 is confusing. If claim 7 is intended to say the mouse has a replacement of endogenous Cμ and Cδ genes, then language similar to claim 1 is required to describe that structure/function. It appears that claim 7 is also intended to further limit the IgG CH2 in claim 1, so claim 5 should clearly refer to the CH2 domain in claim 1. 

Claim Rejections - 35 USC § 112
Enablement
Claims 1, 2, 5, 7, 8 remain and claims 49-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises a replacement of a nucleic acid sequence encoding endogenous immunoglobulin G (IgG) heavy chain constant 1 (CH1), heavy chain constant 2 (CH2), and heavy chain constant 3 (CH3) domains with a H1, CH2, and CH3 domains, wherein the mouse functionally expresses humanized IgG1, IgG2, and IgG3 antibodies comprising the human IgG CH1, CH2, or CH3 domains, does not reasonably provide enablement for A) a mouse that expresses a humanized IgG antibody comprising the human IgG CH1, CH2, and CH3 domains, B) a mouse that expresses a humanized IgG antibody comprising “the humanized IG1” CH1, CH2, or CH3 domain, B) “measuring the therapeutic efficacy of the human IgG1 antibody in the mouse”, C) using a mouse with exogenous variable regions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 is drawn to a method of measure therapeutic efficacy of a human IgG1 antibody by 
a) administering the antibody to a transgenic mouse whose genome comprises a replacement of a nucleic acid sequence encoding endogenous immunoglobulin G (IgG) CH1, hinge, CH2, and CH3 domains with a nucleic acid sequence encoding human IgG CH1, hinge, CH2, and CH3 domains, wherein the mouse functionally expresses a humanized IgG antibody comprising the human IgG CH1, hinge, CH2, and CH3 domains; 
b) measuring the efficacy of the human IgG1 antibody in the mouse. 

A) The specification does not enable making/using a mouse that expresses a humanized IgG antibody comprising the human IgG CH1, heavy chain hinge, CH2, and CH3 domains as required in claim 1. The specification and art at the time of filing are limited to antibodies that contain ONE constant region, not 3 as claimed. It would have H1, heavy chain hinge, CH2, and CH3 domains as required in claim 1.
B) The specification does not enable making/using a mouse that expresses a humanized IgG antibody comprising “the humanized IgG1” CH1, CH2, or CH3 domain as required in claim 1. The term IgG1 means the antibody has a CH1 domain; therefore, it cannot have a CH2 or CH3 domain as required in claim 1. It would have required those of skill undue experimentation to make/use a mouse that expresses a humanized IgG antibody comprising “the humanized IgG1” CH1, CH2, or CH3 domain as required in claim 1. 
C) The specification does not enable “measuring the therapeutic efficacy of the human IgG1 antibody in the mouse” as required in claim 1. Pg 8, lines 1-10; pg 113, para 536; Example 2, pg 183, para 1082, et al. contemplate using the mouse to measure the therapeutic efficacy of an “administered therapeutic protein [ ] to reduce or eliminate one or more disease symptoms in the animal model”. The claim does not require the mouse has any disease that need therapy; the specification does not teach how to use the mouse that expresses a humanized heavy chain IgG in claim 1 with an otherwise wild-type phenotype to screen compounds capable of treating disease. Likewise, the specification does not teach the mouse that expresses a humanized heavy chain IgG has any disease that requires therapy. Specifically, pg 183, Example 2, teaches the mouse made in Example 1 circumvents the Mouse Anti-Human Antibody (MAHA) response of mice against human antibodies; however, Example 1 discusses numerous mice. Example 2 does not teach humanizing only the mouse heavy chain 
D) The specification does not enable making/using mice with any of the structures in claims 7, 8, 49, 51 as written. Claim 7 requires the genome encoding human heavy chain Cμ and Cd domains. However, the specification is limited to replacing a nucleic acid sequence encoding endogenous heavy chain Cμ and Cd domains with a nucleic acid sequence encoding human heavy chain Cμ and Cd domains, such that the mouse expresses humanized IgG1, IgG2, IgG3, IgM, or IgD antibodies. Claim 49 requires the VH, DH, JH gene segments are endogenous, and 
E) The specification does not enable making/using a transgenic mouse of claim 1 that also has an Igκ locus with human VK, JK, and CK gene segments as required in claim 54. The specification does not teach the target sequence or vector required to target the IgK locus as required in claims 54 and 55, specifically when replacing endogenous variable, joining and constant gene segments with human VK, JK, CK gene segments. The specification does not enable an immunoglobulin κ or lambda chain locus being anywhere but an endogenous κ chain locus. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required.
F) The specification does not enable making/using a transgenic mouse of claim 1 that also has an Igλ locus with human Vλ, Jλ, and Cλ gene segments as required in claim 55. The specification does not teach the target sequence or vector required to target the Igλ locus as required in claim 55, specifically when replacing endogenous variable, joining and constant gene segments with human Vλ, Jλ, and Cλ gene segments. The specification does not enable an immunoglobulin λ chain locus being anywhere but an endogenous λ chain locus. If applicants are attempting to incorporate 
G) Claims 56-65 are rejected for reasons cited above as they apply to making/using a mouse to screen human IgG4 antibodies. 
Written Description
Claims 1, 2, 5, 7, 8 remain and claims 49-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A) The specification lacks written description for a mouse that expresses a humanized IgG antibody comprising the human IgG CH1, heavy chain hinge, CH2, and CH3 domains as required in claim 1. The specification and art at the time of filing are limited to antibodies that contain ONE constant region, not 3 as claimed. Accordingly, the specification lacks written description for a mouse that expresses a humanized IgG antibody comprising the human IgG CH1, heavy chain hinge, CH2, and CH3 domains as required in claim 1.
B) The specification lacks written description for a mouse that expresses a humanized IgG antibody comprising “the humanized IgG1” CH1, CH2, or CH3 domain as required in claim 1. The term IgG1 means the antibody has a CH1 domain; therefore, it cannot have a CH2 or CH3 domain as required in claim 1. Accordingly, the 1” CH1, CH2, or CH3 domain as required in claim 1. 
C) The specification lacks written description for “measuring the therapeutic efficacy of the human IgG1 antibody in the mouse” as required in claim 1. Pg 8, lines 1-10; pg 113, para 536; Example 2, pg 183, para 1082, et al. contemplate using the mouse to measure the therapeutic efficacy of an “administered therapeutic protein [ ] to reduce or eliminate one or more disease symptoms in the animal model”. The claim does not require the mouse has any disease that need therapy; the specification does not teach how to use the mouse that expresses a humanized heavy chain IgG in claim 1 with an otherwise wild-type phenotype to screen compounds capable of treating disease. Likewise, the specification does not teach the mouse that expresses a humanized heavy chain IgG has any disease that requires therapy. Specifically, pg 183, Example 2, teaches the mouse made in Example 1 circumvents the Mouse Anti-Human Antibody (MAHA) response of mice against human antibodies; however, Example 1 discusses numerous mice. Example 2 does not teach humanizing only the mouse heavy chain constant region as broadly encompassed by claim 1 circumvents the MAHA response. Claim 49 requires humanizing the heavy chain V genes; however, it is unclear whether this is adequate to circumvent the MAHA response. Most importantly, the mouse of claim 49 still has no disease, so it unclear how to use the mouse to screen for human IgG1 antibodies capable of treating disease. Example 2 is limited to pharmacokinetic and dosing studies; claim 1 is limited screening drugs for their efficacy in treating disease. Example 6, pg 198, mentions testing efficacy of human therapeutic 
D) The specification lacks written description for mice with any of the structures in claims 7, 8, 49, 51 as written. Claim 7 requires the genome encoding human heavy chain Cμ and Cd domains. However, the specification is limited to replacing a nucleic acid sequence encoding endogenous heavy chain Cμ and Cd domains with a nucleic acid sequence encoding human heavy chain Cμ and Cd domains, such that the mouse expresses humanized IgG1, IgG2, IgG3, IgM, or IgD antibodies. Claim 49 requires the VH, DH, JH gene segments are endogenous, and claim 51 requires the VH, DH, JH gene segments are human. At minimum, the VH, DH, JH gene segments must be somehow operably linked to the human CH regions in claim 1. In claim 49, the mouse must express an IgG antibody comprising an endogenous VH domain and a human CH domain. In claim 51, the mouse must express a fully human antibody. Accordingly, the specification lacks written description for a rodent with the structures in claims 7, 8, 49, 51. 

F) The specification lacks written description for a transgenic mouse of claim 1 that also has an Igλ locus with human Vλ, Jλ, and Cλ gene segments as required in claim 55. The specification does not teach the target sequence or vector required to target the Igλ locus as required in claim 55, specifically when replacing endogenous variable, joining and constant gene segments with human Vλ, Jλ, and Cλ gene segments. The specification does not enable an immunoglobulin λ chain locus being anywhere but an endogenous λ chain locus. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required. Accordingly, the specification lacks written description for a mouse that has an Igλ locus with human Vλ, Jλ, and Cλ gene segments as required in claim 55.
. 
Claim Rejections - 35 USC § 112
Claims 1, 2, 5, 7, 8 remain and claims 49-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. In this case, there is a logical gap missing between the active step “measuring the therapeutic efficacy of the human IgG1 [or IgG4] antibody in the mouse” in step b) and the mouse given the antibody in step a) because the mouse in step a) does not have any disease requiring therapy. As such, it is wholly unclear how to measure the therapeutic efficacy of the human IgG1 [or IgG4] antibody using the mouse in step a). While pharmakinetics and dosage may be studied using the mouse, measuring the therapeutic efficacy of the human IgG1 [or IgG4] antibody as claimed does not encompass pharmakinetics and dosage research. 
Claims 1, 50, 52, 56, 60, 62 are indefinite because a humanized or human IgG antibody cannot comprise human IgG CH1, CH2 and CH3 domains as claimed. While the genome of the mouse may comprise nucleic acid sequence encoding human IgG CH1, CH2 and CH3 domains, they are NEVER expressed in context of one antibody at 
Claims 2, 5, 7, 8, 57 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 2 and 57 require the Ig heavy chain constant region further comprises a replacement of an endogenous nucleic acid sequence encoding IgG transmembrane and cytoplasmic domains with a nucleic acid sequence encoding human IgG1 transmembrane and cytoplasmic domains. However, this does not further limit claim 1 or 56 because claim 1 and 56 already requires the mouse functionally expresses a humanized IgG antibody comprising a human IgG CH1, CH2, or CH3 domain. Since the humanized IgG antibody is functionally expressed in claims 1 and 56, the mouse MUST inherently comprise the human IgG CH1, CH2, or CH3 transmembrane and cytoplasmic domains as required in claims 2 and 57. Accordingly, claims 2 and 57 do not further limit claim 1 or 56. 
Claim 5 requires the heavy chain constant region gene is an endogenous Cγ2a. However, this does not further limit claim 1 because claim 1 already requires the mouse has IgG CH2 domains replace. Since the mouse has IgG Cγ2a and Cγ2b gene segments, and since claim 1 requires “a replacement of [IgG CH2] domains”, claim 1 MUST result in replacing both IgG Cγ2a and Cγ2b gene segments. Ergo, claim 5 does 
Claim 7 requires the heavy chain constant region gene is an endogenous Cγ1 and Cγ3. However, this does not further limit claim 1 because claim 1 already requires the mouse has IgG CH1 and CH3 domains replace. Since claim 1 already requires “a replacement of [IgG CH1 and CH3] domains”, claim 1 MUST result in replacing both Cγ1 and Cγ3 gene segments as required in claim 7. Ergo, claim 7 does not further limit claim 1 because claim 1 already requires replacing Cγ1 and Cγ3 as required in claim 7. 
Claim 8 requires the heavy chain constant region gene is an endogenous Cγ2. However, this does not further limit claim 1 because claim 1 already requires the mouse has IgG CH2 domains replace. Since the mouse has IgG Cγ2a and Cγ2b gene segments, and since claim 1 requires “a replacement of [IgG CH2] domains”, claim 1 MUST result in replacing an IgG Cγ2 gene segment as required in claim 8. Ergo, claim 8 does not further limit claim 1 because claim 1 already infers replacing IgG Cγ2 as required in claim 8. 
Claims 54 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. In this case, the antibody comprises a K light chain, but not a human K constant region as required in the structure of the mouse. In addition, the antibody comprises a K light chain but the structure of the mouse does not require the mouse comprises a human K light chain constant region. This adds up to making the claims confusing and indefinite 
Claims 55 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. In this case, the antibody comprises lambda light chain, but not a human lambda constant region as required in the structure of the mouse. In addition, the antibody comprises a lambda light chain but the structure of the mouse does not require the mouse comprises a human lambda light chain constant region. This adds up to making the claims confusing and indefinite because it is missing essential elements and leaves gaps of logic between the structure of the mouse and the structure of the antibody made by the mouse. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632